          Case 3:20-cv-05840-CRB Document 22 Filed 10/09/20 Page 1 of 6




     GAUNTLETT & ASSOCIATES
 1   David A. Gauntlett (SBN 96399)
     James A. Lowe (SBN 214383)
 2   18400 Von Karman, Suite 300
     Irvine, California 92612
 3   Telephone:      (949) 553-1010
     Facsimile:      (949) 553-2050
 4   jal@gauntlettlaw.com

 5   Attorneys for Plaintiff
     Hurricane Electric, LLC
 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               NORTHERN DISTRICT OF CALIFORNIA
 9
                                   SAN FRANCISCO DIVISION
10

11
     HURRICANE ELECTRIC, LLC, a Nevada     )   Case No.: 3:20-cv-05840-CRB
12   limited liability company,            )
                                           )   Judge Charles R. Breyer
13                                         )
                      Plaintiff,           )
14        vs.                              )   DECLARATION OF BENNY NG IN
                                           )   SUPPORT OF PLAINTIFF'S MOTION
15   NATIONAL FIRE INSURANCE COMPANY )         FOR PARTIAL SUMMARY
     OF HARTFORD, an Illinois corporation, )   JUDGMENT
16                                         )
                                           )   Date: November 13, 2020
17                    Defendant.
                                           )   Time: 10:00 a.m.
                                           )   Ctrm: 6
18                                         )
                                           )
19                                         )

20

21

22

23

24

25

26

27

28                                                        NG DECL RE HE'S MOT FOR SUMM JDGMT
                                                           ON DEFENDANT NFl'S DUTY TO DEFEND
                                                                           3:20-cv-05840-CRB
                Case 3:20-cv-05840-CRB Document 22 Filed 10/09/20 Page 2 of 6




 1              I, BENNY NG, declare:

 2              1.     I am Director oflnfrastructure for Hurricane Electric, LLC ("HE"), the plaintiff in

 3   this insurance coverage lawsuit against National Fire Insurance Company of Hartford ("NFI"). As

 4   Director oflnfrastructure, and I am familiar with HE's services on a business and technical level.

 5   Except as otherwise indicated, I know the facts set forth in this declaration to be true and correct

 6   based on my personal knowledge and, if called to testify, I could and would testify competently

 7   thereto.
 8                                    HE's 1Pv6 Tunnel Broker Webpage

 9              2.     The IPv6 Tunnel Broker webpage is an advertisement directed at IPv4 developers,

10   and experimenters. This webpage discusses some ofHE's services and is used for the purpose of

11   attracting customers.

12              3.     The IPv6 Tunnel Broker is free to encourage developers and experimenters to be

13   sure their devices, software, and webpages are compatible with IPv6. This promotes these groups

14   to switch from an IPv4 address to an IPv6 address. Since HE is considered the largest IPv6

15   backbone in the world as measured by number of networks connected, HE would profit from users

16   switching to IPv6 connections. The IPv6 Tunnel Broker webpage's purpose is to encourage

17   customers to switch from IPv4 to IPv6.

18            4.       During the 2015 Policy, and prior to the customers signing up for the IPv6 Tunnel

19   Broker service in March, 2015, the IPv6 Tunnel Broker webpage stated:

20                     Welcome to the Hurricane Electric IPv6 Tunnel Broker! Our free tunnel broker
                       service enables you to reach the IPv6 Internet by tunneling over existing IPv4
21
                       connections from your IPv6 enabled host or router to one of our IPv6 routers. To
22                     use this service you need to have an IPv6 capable host (IPv6 support is available
                       for most platforms) or router which also has IPv4 (existing Internet) connectivity.
23                     Our tunnel service is oriented towards developers and experimenters that want a
                       stable tunnel platform.
24                     Advantages of using our tunnel service over others include:
                       Run by a Business ISP with 24 x 7 staff at multiple locations and an International
25
                       backbone ...
26                     Ability to get your own /48 prefix once your tunnel is up
                       Ability to get a full view of the IPv6 BGP4+ routing table
27                     Ability to use your tunnel now after a simple registration process. (It takes less than
     266082 1-10/2/20204:14 PM                                           NGDECLRE HE'S MOT FORSUMMJDGMT
           -                                                              ON DEFENDANT NFl'S DUTY TO DEFEND
28                                                                                          3:20-cv-05840-CRB
                                                          1
               Case 3:20-cv-05840-CRB Document 22 Filed 10/09/20 Page 3 of 6




                         a minute.)
 1                       Ability to create your tunnel on geographically diverse tunnel-servers (Ashburn,
                         Chicago, Dallas, Denver, Fremont, Kansas City, Los Angeles, Miami, New York,
 2
                         Palo Alto, Phoenix, San Jose, Seattle, Toronto, Winnipeg, Amsterdam, Berlin,
 3                       Budapest, Frankfurt, London, Paris, Prague, Stockholm, Stockholm, Warsaw,
                         Zurich, Hong Kong, Singapore, and Tokyo.
 4
                             HE's Services As Discussed In The Google Advertisement
 5
               5.        HE' s Google advertisement stated:
 6                       IP Transit For Your Network, Reach More Networks With Lower Latency. Price
                         Matching. Turn up within 7 days. 24 x 7 NOC. Features: Port Availability, Flexible
 7                       Billing, Rapid Turnaround Capability, Ability To Grow With You.
 8
     HE's IPv4 and IPv6 customers gain access to the "IP Transit" referenced in the Google
 9
     advertisement. IP Transit allows ISP's to connect their networks to the Internet. Thus, HE's
10
     customers who purchase IP Transit may connect to the Internet Backbone at IXPs (internet
11
     eXchange points), data centers, and similar facilities. When a customer utilizes HE's IP Transit,
12
     copyright infringers might be given Internet access by HE's customer and could theoretically
13
     download and/or upload copyrighted movies. As an IP Transit provider, HE is not considered an
14
     ISP but HE's customer may be an ISP.
15
               6.        HE also offers 24-hour Network Operation Centers that can respond to any
16
     technical difficulty experienced by customers.
17
              The Cease & Desist Letter Addresses Services Claimed To Be Advertised By HE
18
               7.        A true and correct copy of the March 19, 2020 cease and desist letter received by
19
     HE ("C&D Letter") is attached as Exhibit "A". This letter sought monetary damages for alleged
20
     copyright infringement taking place at HE subscriber IP addresses. The C&D Letter stated that the
21
     copyright Claimants are "the owners of the copyright protected motion pictures" and asserted
22
     copyright infringement allegations. Regarding the alleged infringement, the C&D Letter stated,
23

24                      Thousands of infringements of my clients' motion pictures have occurred at the
                        above [five] IP addresses ..... Remedies available to [Claimants] include: ...
25                      Actual and statutory damages of up to $150,000/motion picture; and costs and
                        attorney's fees.
26
     The five IP addresses complained of in the C&D Letter - consisting of 4 IPv4 addresses and 1
27
     266082_1-10/2/2020 4: 14 PM                                        NG DECL RE HE'S MOT FOR SUMM JDGMT
                                                                         ON DEFENDANT NFI'S DUTY TO DEFEND
28                                                                                        3:20-cv-05840-CRB
                                                         2
               Case 3:20-cv-05840-CRB Document 22 Filed 10/09/20 Page 4 of 6




     IPv6 address - asserts that "[t]housands" of infringements occurred at these addresses. The C&D
 1
     Letter also states that these HE subscribers used "movie piracy websites" to "repeatedly" infringe
 2
     upon Claimants' copyright.
 3

 4            8.        The C&D Letter states,

 5                      [T]he Internet [S]ervice [HE] provides to its subscribers at IP addresses .... ha[s]
                        [been used] repeatedly [by subscribers to] infringe[] the copyright in [Claimants']
 6                      motion pictures . . . . [Claimants] request that: (1) HE agree to immediate[ly]
 7                      terminate all Internet [S]ervice to the subscribers at the above IP addresses; (2) HE
                        agrees to take the appropriate action to terminate subscriber accounts in response
 8                      to all further copyright notifications received from [Claimants'] agent; and (3) pay
                        a portion of my clients' damages.
 9
     The C&D Letter does not direct to a specific definition for the term Internet [S]ervice besides that
10
     above.
11            9.        The "Internet [S]ervice" referenced in the C&D Letter as that which end-users
12   utilized to commit the alleged copyright infringement is the same service referenced that is
13   referenced in HE's Google advertisement.
14            10.       The C&D Letter states that there was an alleged infringement of a motion picture
15   "at the IP address ... at time stamp 2018-10-19 .... "The C&D Letter also provides that some
16   infringements of Claimants' motion pictures occurred at IPv4 addresses on February 16, 2018,
17   March 6, 2018, and August 24, 2018, and that infringement also occurred at an IPv6 address
18   associated with an HE customer. Some of the referenced IPv4 addresses are associated with HE
19   customers who signed up for HE's Backbone and IP Transit service, which was advertised in HE's
20   Google advertisement.
21             11.      While disputed by HE, the C&D letter alleges that "HE encourages or materially
22   contributes" to the copyright infringement described in that letter.
23

24

25
26

27
     266082_1-10/2/2020 4:14 PM                                          NG DECL RE HE'S MOT FOR SUMM JDGMT
                                                                          ON DEFENDANT NFI'S DUTY TO DEFEND
28                                                                                         3:20-cv-05840-CRB
                                                          3
               Case 3:20-cv-05840-CRB Document 22 Filed 10/09/20 Page 5 of 6




 1                        HE's Role in Alleged Copyright Infringement by End-Users

 2            12.       HE's Tunnel Broker service provides a type of translation or electronic

 3   compatibility service.       HE does not directly facilitate or encourage any downloading of or

 4   procurement by those who inappropriately download films without the knowledge of payment to

 5   or commission of Claimants. In fact, to use the Tunnel Broker service, a user must already

 6   otherwise have an internet connection. The internet backbone image of, 61 on p. 17 of the

 7   "Declaratory Relief Action" depicts the inter-relationship between HE (which is part of the

 8   backbone), its customers, and ISPs. [Exhibit "B", "Declaratory Relief Action,", 61]

 9            13.       HE is part of the Internet backbone and is not an ISP. In its Internet backbone

10   business, Hurricane does not provide service to residential or business locations and indeed does

11   not even have the infrastructure to do so. Hurricane's customers are often ISPs.

12            14.       HE provides a variety of services in addition to IP Transit, including colocation.

13   Colocation refers to the providing of physical space, similar to a storage facility with air

14   conditioning and a power source, which clients can use irrespective of Internet service.

15            15.       HE also provides rooftop space for clients who wish to install dishes and antennas,

16   including clients who use this service for communication, such as for Television or even to provide

17   off-site backup for their computer system without connecting to the Internet.

18            16.       HE also provides IP transport which does not connect to the Internet. This refers to

19   the transfer of data from one point to another within one network. As the data stays within one

20   network, it is not on the open Internet.

21            17.       Another example is that HE offers web hosting. This is essentially the providing of

22   data storage space for client websites. Web hosts differ from ISPs in that web hosts store websites'

23   data on servers, while ISPs provide users with Internet access to reach those servers.

24

25

26
27
     266082_1-10/2/2020 4:14 PM                                         NG DECL RE HE'S MOT FOR SUMM JDGMT
                                                                         ON DEFENDANT NFl'S DUTY TO DEFEND
28                                                                                        3:20-cv-05840-CRB
                                                         4
              Case 3:20-cv-05840-CRB Document 22 Filed 10/09/20 Page 6 of 6




 1            18.       HE further provides a DNS service, which translates website domain names to

 2   numerical IP addresses. The DNS service itself does not conduct searches on the Internet or

 3   provide Internet access.

 4            I declare under penalty of perjury under the laws of the United States of America that the

 5   foregoing is true and correct.

 6            Executed this 2nd day of October, 2020.

 7

 8

 9

10

11

12

13

14

15
16

17

18

19

20

21

22

23

24

25

26
27
     266082_1-I0/2/2020 4:14 PM                                      NG DECL RE HE'S MOT FOR SUMM JDGMT
                                                                      ON DEFENDANT NFl'S DUTY TO DEFEND
28                                                                                     3:20-cv-05840-CRB
                                                        5
